PER CURIAM.
The defendant’s wife went to the plaintiff, a tailor, and was measured for a coat, and furnished the cloth for the same. The plaintiff made the coat and furnished the lining and "“findings.” His labor he valued at $15, the lining $8, and the “findings” $1.50, for which amount he brought this action. The defense *807was that the coat did not fit. Upon this question there was given, before the justice, conflicting evidence; but, taking the defendant’s testimony as true, only slight alterations would be necessary in order to complete the garment in all respects. The court then gave judgment in favor of the defendant. Under the circumstances disclosed, the plaintiff was entitled to (he sum of $24.50, less the cost of making the necessary alterations.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.